   19-01389-mkv          Doc 3      Filed 11/11/19        Entered 11/11/19 14:03:44         Pg 1 of 3



 TOGUT, SEGAL & SEGAL LLP
 One Penn Plaza, Suite 3335
 New York, New York 10119
 (212) 594-5000
 Albert Togut
 Neil Berger
 Jared C. Borriello

 Attorneys for the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- x
 In re:                                                               :
                                                                      :   Chapter 7
 CHOWAIKI & CO. FINE ART LTD.,                                        :
                                                                      :   Case No. 17-13228 (MKV)
                                              Debtor.                 :
 -------------------------------------------------------------------- x
 ALBERT TOGUT, Not Individually But Solely In :
 His Capacity as Chapter 7 Trustee of the Estate of :
 Chowaiki & Co. Fine Art Ltd.,                                        :
                                                                      :
                                              Plaintiff,              :
                                                                      :   Adv. Pro. No. 19-01389 (MKV)
                            v.                                        :
                                                                      :
 LAWRENCE BENENSON,                                                   :
                                                                      :
                                              Defendant.              :
 -------------------------------------------------------------------- x

     AFFIDAVIT OF SERVICE OF (I) SUMMONS AND NOTICE OF PRETRIAL
    CONFERENCE IN AN ADVERSARY PROCEEDING; AND (II) COMPLAINT

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

              CLARA OLIVER, being duly sworn, deposes and says: deponent is not a
party to the action, is over 18 years of age and resides at New York, New York.
  19-01389-mkv      Doc 3    Filed 11/11/19       Entered 11/11/19 14:03:44     Pg 2 of 3



               On November 8, 2019, deponent served a copy of the (I) Summons and
Notice of Pre-Trial Conference in an Adversary Proceeding and (II) Complaint, together with
its exhibit, upon the party set forth on the service list annexed hereto, by depositing true
copies of same enclosed in pre-paid, properly addressed wrappers, in an official
depository under the exclusive care and custody of the United States Postal Service
within the State of New York.


                                                                 /s/Clara Oliver
                                                                 CLARA OLIVER
Sworn to before me this
11th day of November 2019

/s/Krista Lee Ackerman
NOTARY PUBLIC




                                              2
  19-01389-mkv    Doc 3   Filed 11/11/19   Entered 11/11/19 14:03:44   Pg 3 of 3



                                  SERVICE LIST

                                By First-Class Mail

Lawrence Benenson
c/o Benenson Capital Partners
708 Third Avenue
New York, NY 10017
